Citation Nr: 0945248	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-25 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ankle 
disorder.

2.  Entitlement to service connection for residuals of a 
scalp laceration.

3.  Entitlement to service connection for right foot 
disorder.

4.  Entitlement to service connection for right wrist and 
hand disorder.

5.  Entitlement to service connection for right shoulder 
disorder.

6.  Entitlement to service connection for neck disorder.

7.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease, L4 through S1.

8.  Entitlement to an initial evaluation in excess of 40 
percent for benign prostatic hypertrophy with epididymitis.

9.  Entitlement to an initial evaluation in excess of 10 
percent for right knee meniscus tear.

10.  Entitlement to an initial compensable evaluation for 
tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to April 
1979, and from October 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2005 and 
August 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

The issues of service connection for right ankle disorder; 
residuals of a scalp laceration; right foot disorder; and 
right wrist and hand disorder have been adjudicated below.  
The remaining issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate that 
the Veteran currently has a chronic right ankle disorder that 
is related to his military service.

2.  The evidence does not show a current diagnosis of 
residuals of a scalp laceration.

3.  The medical evidence of record does not demonstrate that 
the Veteran currently has a chronic right foot disorder that 
is related to his military service.

4.  The medical evidence of record does not demonstrate that 
the Veteran currently has a chronic right wrist and hand 
disorder that is related to his military service.


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303  (2009).

2.  Residuals of a scalp laceration were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303  (2009).

3.  A right foot disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303  (2009).

4.  A right wrist and hand disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303  (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's August 2004, June 2006, and August 2006 letters 
advised the Veteran of the foregoing elements of the notice 
requirements with subsequent adjudication.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (finding that where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

With respect to the Dingess requirements, the RO's June 2006, 
and August 2006 letters provided the Veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  Thus, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has provided the Veteran with VA 
examinations in this matter, and no further medical opinions 
are required as competent evidence of a current disability or 
persistent or recurrent symptoms of a disability relating to 
the claimed conditions has not been shown.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Finally, there is no sign in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection for certain 
chronic diseases, including arthritis, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).



A.  Right Ankle Disorder

The Veteran is seeking service connection for a right ankle 
disorder.  On his application form, VA Form 21-526, he 
indicated that he injured his right ankle on March 2, 2004.

A review of his service treatment records revealed that the 
Veteran injured his right ankle on March 2, 2004.  
Specifically, a March 2, 2004 treatment report noted that he 
tripped on some steps incurring an inversion injury to his 
right ankle.  X-ray examination of the right ankle was 
normal.  The report concluded with an impression of right 
ankle strain, status post fall.  An individual sick slip, 
dated March 17, 2004, indicated that the Veteran was to 
perform no running, jumping or marching for the next 30 days.  
A follow-up treatment report in late March noted that 
examination of the right ankle was normal, except for some 
tenderness to palpation.  An April 2004 medical examination 
report noted scaling and tinea pedis of the feet.  No other 
foot disorders were indicated.  

In November 2004, a VA general medical examination was 
conducted.  The report indicates that the Veteran made no 
complaints of right ankle pain.  X-ray examination of the 
right ankle revealed no significant abnormalities.  Physical 
examination of the right foot was within normal limits, and 
the right ankle exhibited normal range of motion (i.e., 
plantar flexion to 45 degrees and dorsiflexion to 15 
degrees).  The report also found no lateral or medial 
instability.  The report concluded with a diagnosis of right 
ankle condition not found.  Subsequent treatment reports of 
record also fail to document any current right ankle 
disorder.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a 
current disability exists if the diagnosed disability is 
present at the time the claim is filed or during the pendency 
of the claim, even if the disability resolves prior to 
adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(in the absence of proof of a present disability, there can 
be no valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  

In this case, the record contains no evidence of a diagnosis 
of a right ankle disorder at any time during the appeal 
period.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see 
also McClain v. Nicholson, 21 Vet. App. 319 (2007).  While 
the Veteran's service treatment records document a right 
ankle injury in March 2004, no chronic residuals of this 
injury have been identified.  Specifically, the November 2004 
VA general physical examination concluded with a diagnosis of 
right ankle condition, not found.  Without a current showing 
of a right ankle disorder, service connection is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for right ankle disorder, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Residuals of Scalp Laceration

The Veteran is seeking service connection for residuals of 
scalp laceration.  On his application form, VA Form 21-526, 
he indicated that he injured his scalp in June 2002.

A review of his service treatment records revealed that the 
Veteran struck his head on a dump truck resulting in a cut on 
June 25, 2002.  An individual sick slip, dated June 27, 2002, 
indicated that the Veteran should keep the laceration clean 
and dressed, and that he was prescribed Motrin for this 
condition.  No follow-up treatment for this condition was 
indicated.  An April 2004 physical examination report listed 
the Veteran's head and scalp as normal.

In November 2004, a VA general medical examination was 
conducted.  The report noted the Veteran's history of having 
a tire rim fall and hit him on the head while in the National 
Guard.  The report indicated that the Veteran has no 
complaints of any difficulty or problems associated with this 
injury.  On physical examination, the VA examiner noted that 
he was unable to actually identify the scar, and that there 
was "certainly no cosmetic or functional disability."  The 
report concluded with a diagnosis of resolved laceration of 
the scalp.  Subsequent treatment reports of record also fail 
to document any current residuals of scalp laceration.

With no evidence of a current disability, service connection 
for residuals of scalp laceration is not warranted.  Brammer 
v. Derwinski, 3 Vet. App. at 225.  As the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for residuals of scalp laceration, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.	Right Foot Disorder

The Veteran is seeking service connection for a right foot 
disorder.  On his application form, VA Form 21-526, he 
indicated that he injured his right foot in August 1990.

A private physician's treatment report, dated July 30, 1990, 
noted that the Veteran had a severe contusion on his foot and 
would have difficulty running for the next two weeks.  An 
individual sick slip, dated August 6, 1990, indicated that 
the Veteran had dropped a table on his foot.  The report also 
noted that this was not incurred in the line of duty.  

Subsequent in-service treatment reports are silent as to any 
complaints or diagnosis of any chronic right foot disorder.  
Physical examinations in February 1997 and June 2002 listed 
the Veteran's feet as normal.  Service treatment records in 
March 2004 revealed that the Veteran was treated for a right 
ankle injury.  An April 2004 medical examination report noted 
scaling and tinea pedis of the feet.  No other foot disorders 
were indicated. 

Following his discharge from the service, a VA general 
medical examination was conducted in November 2004.  During 
this examination, the Veteran reported that he injured his 
right foot at the same time he injured his right ankle in 
March 2004.  Physical examination revealed good muscle 
development in both lower extremities.  The Veteran was able 
to stand on his heels and toes, and do heel and toe walking, 
standing on either foot alone.  The report concluded with a 
diagnosis of right foot trauma with normal examination.  
Subsequent treatment reports of record also fail to document 
any current chronic right foot disorder.

Initially, the Board finds there is no evidence of an in-
service incurrence or aggravation of a chronic right foot 
disorder.  As noted above, the only documented injury to the 
Veteran's right foot occurred in June 1990, and this injury 
was not shown to have been incurred in the line of duty.  
Subsequent in-service treatment records do not shown any 
complaints of or treatment for a chronic right foot disorder.  

In addition, post-service medical evidence fails to establish 
the presence of a current chronic right foot disorder.  
Specifically, the November 2004 VA general medical 
examination concluded with a diagnosis of right foot trauma 
with normal examination.

With regard to the Veteran's contentions that a current right 
foot disorder is related to his military service, layperson's 
statements are not competent evidence in matters requiring 
medical expertise.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (noting that a layperson is generally not capable of 
opining on matters requiring medical knowledge).  While a lay 
person is competent to testify only as to observable 
symptoms, a lay person cannot provide competent evidence by 
his statements alone that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  38 C.F.R. 
§ 3.303 does not relieve a claimant of the burden of 
providing a medical nexus.  Rather, a claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  Until the claimant presents competent 
medical evidence showing a relationship between a current 
disability and either an in-service injury or continuous 
symptomatology, the claimant cannot succeed on the merits of 
the claim.  See Voerth v. West, 13 Vet. App. 117 (1999) 
(holding that where a claimant's personal belief, no matter 
how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim).  Simply 
stated, the Veteran does not have the medical expertise to 
diagnose a current right foot disorder, and then relate that 
condition to his active duty service, or any incident 
therein.

Moreover, post-service medical records show no evidence of a 
chronic right foot disorder.  With no evidence of a current 
disability, service connection for a right foot disorder is 
not warranted.  Brammer v. Derwinski, 3 Vet. App. at 225.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

D.  Right Wrist and Hand Disorder

The Veteran contends that service connection is warranted for 
a right wrist and hand disorder .  On his application form, 
VA Form 21-526, he indicated that he injured his right wrist 
and hand while on active duty on June 27, 2002. 

An in-service treatment report, dated June 27, 2002, noted 
treatment for "[b]ite/swollen hand."  The report indicated 
that the Veteran was prescribed Motrin  and dispatched to 
duty.  A second in-service treatment report from this date 
refers to a tick bite.  No follow-up in-service treatment for 
a right hand or wrist condition was indicated.  On an April 
2004 medical history report, the Veteran reported occasional 
bilateral wrist pain.  An April 2004 physical examination 
report, however, listed the Veteran's upper extremities as 
normal.  

In November 2004, a VA general medical examination was 
conducted.  The examination report was silent as to any 
complaints of right wrist or hand pain.  X-ray examination of 
the right wrist revealed bones and joints that were normal.  
The report concluded with a diagnosis of right wrist and hand 
sprain with normal examination.  Subsequent treatment reports 
of record fail to document any current chronic condition of 
the right wrist or hand.  

With no evidence of a current disability, service connection 
for right wrist and hand disorder is not warranted.  Brammer 
v. Derwinski, 3 Vet. App. at 225.  As the preponderance of 
the evidence is against this claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

ORDER

Service connection for right ankle disorder is denied.

Service connection for residuals of a scalp laceration is 
denied.

Service connection for right foot disorder is denied.

Service connection for right wrist and hand disorder is 
denied.


REMAND

Based upon its review of the Veteran's claims file, the Board 
finds there is a further duty to assist the Veteran with his 
claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

A.  Right Shoulder Disorder

The November 2004 VA general medical examination noted the 
Veteran's history of treatment for a right shoulder disorder 
in 1995 and 1996, and the report discussed his treatment 
records from this time frame.  Following a physical 
examination of the Veteran, the report concluded with a 
diagnosis of right shoulder condition, post-traumatic 
arthritis following a dislocation that occurred in 1995.

On his October 2006 substantive appeal form, the Veteran 
indicated that he does not know of any injury to his right 
shoulder in 1995.  

After reviewing the Veteran's claims file, the Board 
concludes that there is no medical evidence of record 
relating to treatment of the Veteran's right shoulder in 1995 
or 1996.  Under these circumstances, the Veteran should be 
asked to provide a complete history of treatment for his 
right shoulder disorder.  Thereafter, attempts to obtain all 
identified records not previously obtained should be 
undertaken, and then the Veteran should be scheduled for a 
new VA examination to address the etiology of any current 
right shoulder disorder found.

B.  Increased Rating Claims

The Veteran is seeking increased initial disability ratings 
for his service-connected degenerative disc disease, L4 
through S1; benign prostatic hypertrophy with epididymitis; 
right knee meniscus tear; and tinea pedis.

In the August 2009 brief, the Veteran's representative argues 
that the VA examinations used in rating the service-connected 
disabilities on appeal are "too old and do not represent a 
clear, current disability picture for our client."  
Thereafter, the Veteran's representative indicates that the 
Veteran's disabilities have worsened since the prior 
examinations were conducted.

Under these circumstances, the Veteran should scheduled for 
the appropriate VA examination(s) to ascertain the current 
scope and severity of his service-connected degenerative disc 
disease, L4 through S1; benign prostatic hypertrophy with 
epididymitis; right knee meniscus tear; and tinea pedis.  In 
addition, given the passage of time in this matter, the 
Veteran's recent treatment records should be obtained.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).

C.  Neck Disorder

The Veteran has timely filed a notice of disagreement with 
the RO's August 2007 rating decision that denied service 
connection for a neck disorder.  Therefore, a Statement of 
the Case addressing this issue should be issued to the 
Veteran and his representative, and the Veteran given an 
opportunity to perfect an appeal of such issue by submitting 
a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify 
all VA and non-VA medical providers who have 
treated him for his right shoulder disorder 
since 1979; and his service-connected 
degenerative disc disease, L4 through S1; 
benign prostatic hypertrophy with epididymitis; 
right knee meniscus tear; and tinea pedis since 
May 2007.  The Veteran should be asked to 
complete a separate VA Form 21-4142 for any 
physician or source of treatment he may 
identify.  Regardless of the Veteran's 
response, an attempt should be made to obtain 
all of the Veteran's treatment records since 
1993 from the VA Medical Center in Little Rock, 
Arkansas.  

All attempts to secure this evidence must be 
documented in the claims file.  If, after 
making reasonable efforts to obtain the 
identified records, said evidence is unable to 
be secured, the Veteran should be notified.  
Such notice should: (a) identify the specific 
records that could not be obtained; (b) briefly 
explain the efforts undertaken to obtain those 
records; and (c) describe any further action to 
be taken by VA with respect to the claim.  The 
Veteran must then be given an opportunity to 
respond.

2.  Thereafter, schedule the Veteran for the 
appropriate VA examination(s) to determine the 
current nature and severity of his service-
connected degenerative disc disease, L4 through 
S1; benign prostatic hypertrophy with 
epididymitis; right knee meniscus tear; and 
tinea pedis.  All appropriate tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.  The 
examiner should set forth all examination 
findings, along with the complete rationale for 
all conclusions reached.  The claims file must 
be made available to the examiner and the 
examination report must reflect that the claims 
file was reviewed.  The report prepared must be 
typed.

3.  In addition, schedule the Veteran for an 
appropriate VA examination to determine the 
etiology of any current right shoulder disorder 
found.  The claims folders must be provided to 
and reviewed by the examiner.  All pertinent 
symptomatology and findings must be reported in 
detail.  Any indicated diagnostic tests and 
studies must be accomplished.  Following a 
review of the service and post-service medical 
records, the examiner must provide an opinion 
as to whether it is at least as likely as not 
(i.e, at least a 50 percent probability) that 
any current right shoulder disorder was 
incurred in or aggravated by the Veteran's 
military service.  A complete rationale for all 
opinions must be provided.  The report prepared 
must be typed.

4.  The Veteran should be notified that it is 
his responsibility to report for any scheduled 
examination and to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination without 
good cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for any 
scheduled examination, documentation must be 
obtained which shows that notice scheduling the 
examination was sent to the last known address.  
It must also be indicated whether any notice 
that was sent was returned as undeliverable.

5.  The examination reports must be reviewed to 
ensure that they are in complete compliance 
with the directives of this remand.  If the 
reports are deficient in any manner, corrective 
procedures should be undertaken.

6.  After completing the above action, and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
issues on appeal must be readjudicated.  If any 
claim remains denied, a Supplemental Statement 
of the Case must be provided to the Veteran and 
his representative.  After the Veteran and his 
representative have had an adequate opportunity 
to respond, the appeal must be returned to the 
Board for appellate review.

7.  Provide the Veteran and his representative 
with a Statement of the Case addressing the 
issue of service connection for a neck 
disorder.  The Veteran and his representative 
are reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal must be filed.  38 C.F.R. 
§ 20.202 (2009).  If, and only if, the Veteran 
perfects the appeal as to this issue, the case 
must be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Saramae Kreitlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


